Exhibit 10.34
RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
NYSE EURONEXT OMNIBUS INCENTIVE PLAN
[Form of Agreement for Employees Generally]
This Agreement (this “Agreement”) entered into on this [•] day of [•], 20__, by
and between NYSE Euronext (the “Company”) and [insert name] (the “Participant”).
WITNESSETH:
WHEREAS, the Company has adopted the NYSE Euronext Omnibus Incentive Plan (the
“Plan”), which is administered by the committee appointed by the Company’s Board
of Directors (the “Committee”); and
WHEREAS, pursuant to Section 10.1 of the Plan, the Committee may grant
restricted stock units to the Participant, as an Eligible Employee.
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Grant of Restricted Stock Units.
Subject to the restrictions and other conditions set forth herein and in the
Plan, the Committee has authorized this grant of [insert number of shares of
Common Stock issuable on settlement of award] restricted stock units (the
“RSUs”) to the Participant on [insert date] (the “Grant Date”).
2. Vesting and Distribution Schedule
     (a) Subject to Sections 3 and 7, (a) the RSUs shall vest [insert applicable
vesting schedule, including whether RSUs are scheduled to cliff vest or vest pro
rata in tranches] and (b) on or as soon as practicable following the applicable
vesting date (and in all events not later than 60 days following such date), the
Company shall distribute to the Participant one share of Common Stock (such
shares, collectively, the “RSU Shares”) with respect to each RSU that vests on
such date. Upon any distribution of any of the RSU Shares under this Agreement,
all obligations of the Company with respect to the corresponding RSUs shall be
deemed satisfied.
3. Termination of Employment.
Upon [(i)] a Termination of the Participant as a result of an Involuntary
Termination (as defined below), [Retirement], Disability or death [or (ii) a
Change in Control], the number of RSUs determined pursuant to the following
sentence shall immediately become vested, and the Company shall distribute to
the Participant (or, in the event of death, to his or her estate) one RSU Share
for each vested RSU not later than 75 days following such Termination [or Change
in Control]; provided that[, in the case of any such Termination,] such
accelerated vesting and distribution shall be subject to (i) any requirement set
forth in an employment agreement entered into between the Participant and the
Company or an Affiliate that is in effect as of the date of

 



--------------------------------------------------------------------------------



 



such Termination (the “Employment Agreement”) to execute and not revoke a
release of claims or (ii) if no such employment agreement is then in effect, the
Participant’s execution (not later than 60 days after such Termination), and non
revocation, of a legally sufficient release in a form then to be provided by the
Company. If the 75th day following such Termination occurs in the calendar year
following the year in which such Termination occurs, such distribution shall be
made in such following year. The number of RSUs that shall vest pursuant to this
Section 3 shall equal [insert applicable formula]. Upon a Termination of the
Participant for any reason, any RSUs that are unvested as of immediately prior
to such Termination and that do not vest upon such Termination shall be
forfeited. “Involuntary Termination” shall have the meaning assigned to such
term (or a like term) in the Employment Agreement, or if no such agreement is in
effect as of the date of Termination, shall mean the Termination of the
Participant by the Company or an Affiliate, without Cause, including (without
limitation) pursuant to a formal division, department or organization-wide
reduction in force. Each of the Committee and the Company’s senior Human
Resources officer (and any designee thereof) shall have the discretion to
determine whether the Participant’s employment has been terminated pursuant to
an Involuntary Termination for purposes of the Plan and this Agreement. Such
decision shall be final and binding on the Participant, the Company, its
Affiliates and all of their respective successors and assigns. Notwithstanding
any contrary provision contained herein, in the event of the Participant’s
Termination for Cause, all of the RSUs, whether or not vested, shall be
forfeited.
4. Rights as a Stockholder; Transferability.
The Participant shall have no rights as a stockholder with respect to the RSU
Shares, unless and until the Participant has become the holder of record upon
distribution of such Shares. Adjustments shall be made for dividends in cash or
other property, distributions or other rights with respect to the RSUs or the
RSU Shares, only to the extent expressly provided in Section 10 or the Plan.
Unless and until the RSU Shares are distributed to the Participant, such RSU
Shares shall not be Transferable by the Participant.
5. Withholding.
The Participant shall pay, or make arrangements to pay, in a manner satisfactory
to the Company, an amount equal to the amount of all applicable federal, state
and local or foreign taxes [, including personal social security
contributions,]1 [including, without limitation, withholding obligations under
the “pay as you earn” (PAYE) system and national insurance and social security
liabilities]2 that the Company is required to withhold at any time with respect
to the RSUs and the RSU Shares. In the absence of such arrangements, the Company
or one of its Affiliates shall have the right to withhold such taxes from [the
Participant’s normal pay or other]3 amounts payable to the Participant [(other
than normal pay)]4 to the extent permitted
 

1   The bracketed language is included in awards to employees in Belgium.   2  
The bracketed language is included in awards to employees in the United Kingdom.
  3   The bracketed language is included in all awards other than those to
employees in Portugal.   4   The bracketed language is included in awards to
employees in Portugal.

 



--------------------------------------------------------------------------------



 



under applicable law. In addition, any statutorily required withholding
obligation may be satisfied, in whole or in part, at the Participant’s election,
in the form and manner prescribed by the Committee, including by delivery of
shares of Common Stock (including RSU Shares).
6. Provisions of Plan Control.
This Agreement is subject to all of the terms, conditions and provisions of the
Plan, including, without limitation, the amendment provisions thereof, and to
such rules, regulations and interpretations relating to the Plan as may be
adopted by the Committee and as may be in effect from time to time. The Plan is
incorporated herein by reference. Capitalized terms in this Agreement that are
not otherwise defined shall have the same meanings as set forth in the Plan. The
Participant has read carefully, and understands, the terms, conditions and
provisions of the Plan. If and to the extent that this Agreement conflicts or is
inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
This Agreement and the Plan contain the entire understanding of the parties with
respect to the subject matter hereof and supersede any prior agreements between
the Company and the Participant with respect to the subject matter hereof.
7. Amendment; Section 409A of the Code.
To the extent applicable, the Board or the Committee may at any time and from
time to time amend, in whole or in part, any or all of the provisions of this
Agreement to comply with Section 409A of the Code or any other applicable law
and may also amend, suspend or terminate this Agreement subject to the terms of
the Plan. While the Company does not guarantee any particular tax treatment with
respect to the RSUs and the RSU shares, payment of the RSU Shares is intended
either to qualify as a “short-term deferral” under Section 409A of the Code or
to comply with Section 409A. Notwithstanding the foregoing or anything else in
this Agreement, if the Committee considers the Participant to be one of the
Company’s “specified employees” under Section 409A of the Code at the time of
the Participant’s Termination and such Termination constitutes a “separation
from service” under Section 409A, any distribution that otherwise would be made
to the Participant with respect to the RSUs as a result of such Termination
shall not be made until the date that is six months after such Termination,
except to the extent that earlier distribution would not result in the
Participant incurring interest or additional tax under Section 409A of the Code.
8. Notices.
Any notice or communication given hereunder shall be in writing and shall be
deemed to have been duly given when delivered in person, or by United States
mail, to the appropriate party at the address set forth below (or such other
address as the party shall from time to time specify):
If to the Company, to:
NYSE Euronext
11 Wall Street
New York, New York 10005
Attention: [insert name]

 



--------------------------------------------------------------------------------



 



If to the Participant, to the address on file with the Company.
9. No Obligation to Continue Employment.
This Agreement is not an agreement of employment. This Agreement does not
guarantee that the Company or its Affiliates will employ or retain, or continue
to employ or retain, the Participant during the entire, or any portion of the,
term of this Agreement, including but not limited to any period during which any
RSU is outstanding, nor does it modify in any respect the Company’s or its
Affiliates’ right to terminate or modify the Participant’s employment or
compensation.
10. Dividend Equivalents.
     (a) The Company shall determine whether, if any cash dividends (whether
regular or extraordinary) are paid on shares of Common Stock during any year in
which any of the RSUs remain outstanding, the Participant shall be eligible to
receive any amounts with respect to such cash dividends and, if so, whether such
amounts shall be payable in cash (any such amounts, “Cash Dividend Equivalents”)
or shares of Common Stock (any such shares, “Dividend Shares”). Such
determination shall be made not later than December 31 of the year prior to any
year for which any such amounts are payable; provided that, for any such amounts
payable for the year in which the Grant Date occurs, such determination shall be
made not later than 30 days following the Grant Date.
     (b) The amount of any Cash Dividend Equivalent shall equal the amount of
the cash dividend that the Participant would have received on the undistributed
RSU Shares and, if applicable, the undistributed Dividend Shares had such Shares
been distributed to the Participant as of the applicable dividend record date.
Any such Cash Dividend Equivalent shall be paid to the Participant on or within
30 days after the date on which the applicable dividend is paid.
     (c) The aggregate Fair Market Value of any Dividend Shares as of the
applicable dividend record date shall equal the amount of the cash dividend that
the Participant would have received on the undistributed RSU Shares and, if
applicable, the undistributed Dividend Shares had such Shares been distributed
to the Participant as of such record date. The terms set forth in Sections 2, 3
and 7 relating to vesting, forfeiture and distribution that apply to the RSUs
outstanding as of such record date shall apply also to such Dividend Shares.
11. Miscellaneous.
     (a) This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
assigns.
     (b) Provisions contained in any Employment Agreement relating to golden
parachute tax, mitigation and offset, resolution of disputes, governing law and
survival of the Employment Agreement are incorporated mutatis mutandis into this
Agreement.
     (c) If any provision of this Agreement shall be declared by any court or
arbitrator of competent jurisdiction to be invalid, illegal or incapable of
being enforced in whole or in part,

 



--------------------------------------------------------------------------------



 



the remaining conditions and provisions or portions thereof shall nevertheless
remain in full force and effect and enforceable to the extent they are valid,
legal and enforceable.
12. Transfer of Personal Data.
[The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company (or any Affiliate) of any personal data information
related to the RSUs, for legitimate business purposes (including, without
limitation, the administration of the Plan) out of the Participant’s home
country and including to countries with less data protection than the data
protection provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.]5
[The Participant consents to the holding and processing of data about him and
his dependants (including sensitive personal data) for the purposes of
administering the RSUs granted hereunder and the disclosure of such data (even
outside the European Union) to the Company and/or any Affiliate and to any
potential purchaser thereof and to the advisors of the Company and/or any
Affiliate and to the Committee (or its authorized delegate).]6
[13. Employment Damages Exclusion.
The Participant acknowledges and agrees that participation in the Plan is a
matter entirely separate from any pension right or entitlement that the
Participant may have pursuant to the Participant’s terms and conditions of
employment with the Company and/or its Affiliates. The Participant understands
and agrees that if he leaves the employment of the Company and/or its Affiliates
or otherwise ceases to be an Eligible Employee, he shall not be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit under the Plan which he might otherwise have enjoyed whether such
compensation is claimed by way of damages for wrongful dismissal or other breach
of contract or by way of compensation for loss of office or otherwise
howsoever.]7
14. NO ACQUIRED RIGHTS.
THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR
AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF RESTRICTED STOCK UNITS MADE UNDER
THIS AGREEMENT IS EXCEPTIONAL AND UNIQUE AND IS COMPLETELY INDEPENDENT OF ANY
OTHER AWARD OR GRANT AND IS MADE AT THE SOLE DISCRETION OF THE COMPANY; AND
(C) NO PAST GRANTS OR AWARDS (INCLUDING, WITHOUT LIMITATION, THE RESTRICTED
STOCK UNITS AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR
AWARDS IN THE FUTURE WHATSOEVER.
 

5   This provision is included in all awards other than those to employees in
the United Kingdom.   6   This provision is included in awards to employees in
the United Kingdom.   7   This provision is included in awards to employees in
the United Kingdom.

 



--------------------------------------------------------------------------------



 



[Acceptance of this Agreement by the Participant constitutes acceptance of these
terms, effective as of the day and year first set forth above.]8
[IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.
NYSE EURONEXT
Name:
Title:
PARTICIPANT
___________________________]9
[(SIGNATURE REQUIRED)]10
 

8   This provision is included only in awards to employees in the United States.
  9   Signatures are included in awards to employees other than in the United
States.   10   The signature of the award recipient is required in awards to
employees in Belgium.

 